BENCH, Judge
(dissenting):
I dissent.
Agencies, as statutory creatures, have only those powers expressly granted by statute. See Olympus Oil Inc. v. Harrison, 778 P.2d 1008, 1010 (Utah Ct.App.1989). In the instant case the Industrial Commission points to no statute granting it authority to dismiss a request for agency action without prejudice. The Utah Administrative Procedure Act (U.A.P.A.) provides the full extent of the Commission’s power and the proper procedure when a requesting party fails to provide the information necessary for agency action.
Utah Code Ann. § 63-46b-3(3)(d)(iii) (1989), the portion of U.A.P.A. identified by the majority as the basis for the Commission’s authority to dismiss, refers to “further proceedings.” The majority’s conclusion that this reference encompasses a dismissal without prejudice ignores the rest of section 63-46b-3(3) which indicates the types of “further proceedings” intended. In particular, section 63 — 46b—3(3)(e)(iii) provides:
(iii) The notice required by Subsection (3)(d)(iii) shall:
[[Image here]]
(C) designate whether the proceeding is one of a category to be conducted informally ... or formally ...;
(D) in the case of a formal adjudicative proceeding, ... state that a written response must be filed within thirty days ...;
(E) if the adjudicative proceeding is to be formal, or if a hearing is to be held in an informal adjudicative proceeding, state the time and place of any scheduled hearing, ... and that a party which fails to attend or participate in a scheduled and notice hearing may be held in default[.]
It is clear, by virtue of the notice required by subsection (3)(e)(iii) that the reference to further proceedings in subsection (3)(d)(iii) means additional proceedings pursuant to the current request for agency action. It does not mean some indefinite proceedings at some future indefinite date pursuant to a new request for agency ac*467tion following the dismissal of the current request without prejudice.
I am convinced that the Commission’s practice of dismissing requests for agency action without prejudice is directly contrary to the procedure outlined above. In each case, the Commission should have requested further proceedings to collect the information desired, setting a specific hearing date if needed. If a party fails to attend or participate in the hearing by failing to provide the requested information, the party should be found in default and its request for agency action denied.
Inasmuch as there is no statutory grant of authority to the Commission to dismiss a request for agency action without prejudice, and inasmuch as the U.A.P.A. expressly provides the procedure to be followed in cases such as these, I dissent from the majority’s conclusion that the Commission has any such authority under section 63 — 46b—3(3)(d)(iii).